July 5, 1922. The opinion of the Court was delivered by
Appeal from a conviction of assault and battery of a high and aggravated nature. The exceptions will be reported.
The First Exception. This exception cannot be sustained, for the reason that it does not appear from the record that the grounds of objection were specified.
The Second Exception. All that the Circuit Judge meant to say was that the plea of self-defense is based upon necessity. That necessity may be real or apparent to the defendant; if the defendant desired a fuller statement of the law, he should have made a request therefor.
The Third Exception. The Circuit Judge did no more than charge the well-established principle that, before a defendant can successfully interpose the plea of self-defense, he must show, as one of the elements of that plea, that he was not at fault in bringing on the difficulty, and that the use of language reasonably calculated to provoke personal encounter deprives the defendant of the plea.
The Fourth Exception. The charge is sustained by the case of State v. Abercrombie, 114 S.C. 241;103 S.E., 524.
The Fifth Exception. The omission contended for was supplied by the sentence which immediately follows the portion of the charge excepted to:
"You cannot convict, gentlemen — a verdict for conviction cannot be had, under our law — unless every material point going to show the guilt of the accused is proved beyond a reasonable doubt."
The sixth exception is too general for consideration. *Page 356 
The Seventh Exception. The charge is not susceptible of the construction placed upon it by the appellant, but means no more than that the defendant admitted the charge in the indictment that as a fact he struck the prosecutor with a pitchfork, and not that he had done so in the manner alleged.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.